 LOCAL UNION595, ETC.73should be dismissed for that reason.It is not the policy of the Boardto rule on the appropriateness of a unit to be established in the future,as, under such circumstances,no present question concerning represen-tation exists'Accordingly,we will dismiss the petition.[The Board dismissed the petition.]4 Certain-Teed Products Corporation,102 NLRB 1324LOCAL UNION 595, INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURALAND ORNAMENTAL IRON WORKERS, AFLandCLYDE CRIDER.CaSCNo. 114CB--O7.July8,19541Decision and OrderOn November 24, 1953, Arthur Leff issued his Intermediate Reportin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the In-termediate Report, the Respondent's exceptions and brief,and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.For reasons set forth in that portion of the Intermediate Reportentitled "The Remedy," we agree with the Trial Examiner that theRespondent, in order to toll its back-pay obligation arising from theunfairlabor practices herein, should have notifiedbothCriderandR. Clinton Construction Company, his employer, that it had no ob-jection to Crider's rehire.Because the Respondent, on September 19,1953, by telegram so notified only Crider's employer and gaveno noticewhatever to Crider, we do not accept that date, urged by the Respond-ent, as the terminal date of its obligation.On the contrary, in ac-cordance with the Trial Examiner's recommendation and the GeneralCounsel's contention, we adopt instead as the terminal date October28, 1953, on which date the Respondent formally stated on the record'The Intermediate Report,otherwise correct in that respect,inadvertently misstates,in the final paragraph of section III thereof,the date of the discrimination herein asAugust 23,1953,instead of August 25,1953.We hereby correct this error, which doesnot affect the Trial Examiner's ultimate findings or our concurrence therein109 NLRB No. 12. "74DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the instant hearing, and in Crider's presence,that it hadno objec-tion to his rehire.2OrderUpon the entire record in this case and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local Union 595,InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL, Paducah, Kentucky, its officers, agents, succes-sors, and assigns,shall:1.Cease and desist from :(a)Causing or attempting to cause R. Clinton Construction Com--pany, its agents, successors, or assigns, to discriminate against ClydeCrider or any other employee or applicant for employmentin violationof Section 8 (a) (3) of the Act.(b) In any like or related manner, restraining or coercing employ-ees or prospective employees of said Company in the exercise of theirright to engage in or refrain from any and all concerted activitieslisted inSection 7 of the Act, except to the extent that such right may.be affected by agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8 (a) (3)o f the Act.2.Take the following affirmative action, which it is found willeffectuate the policiesof the Act :(a)Make whole Clyde Crider for any loss of pay lie may havesuffered because of the discrimination against him, by payment tohim of a sum of money equal to the amount he normally would haveearned in wages,absent the discrimination,from August 25, 1953,the date of the discrimination,to October 28, 1953, the date on whichthe Respondent notified Clyde Crider at the instant hearing that ithad no objection to Crider's rehire, less Crider's net earnings duringsuch period, and less such other sums as would normally have beendeducted from his wages for deposit with State and Federal agencieson account of social-security and other similar benefits,and (2) thepayment to the appropriate State and Federal agencies to the credit.ofCrider of a sum of money equal to the amount which, absent thediscrimination,would have been deposited to Crider's credit, eitheras a tax upon his employer or on account of deductions made from hiswages by his employer on account of such social-security or othersimilar benefits.(b)Post in conspicuous places at its business office at Paducah,Kentucky,and at such other places where notices to its members arecustomarily posted, notices in the form attached to the IntermediatesCf.Roadway Express,Inc.,108 NLRB 847. To theextent thatThe Englander Conti-pany, Inc,108 NLRB 38,is inconsistentherewith,it is hereby overruled LOCAL UNION 595, ETC.75Report as "Appendix A." 3 Copies of said notice, to be furnishedby the Regional Director for the Fourteenth Region, shall after beingsigned by an official representative of the Respondent, be posted bythe Respondent immediately upon receipt thereof and maintained byit for a period of sixty (60) consecutive days thereafter.Reasonablesteps shall. be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by other material.(c)Mail to the Regional Director for the Fourteenth Regionsigned copies of the above notice, for posting, the Company willing,at the place of business and construction projects of R. Clinton Con-struction Company, in places where notices to its employees are cus-tomarily posted.(d)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days of the date of this Order what steps ithas taken to comply herewith.3This notice is hereby amended to substitute the words "A Decision and Order" for thewords "The Recommendations of a Trial Examiner." In the event that this Order isenforced by decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEA charge having been filed by Clyde Crider against Local Union 595, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers,AFL, hereincalled the Respondent and referred to also as the Union, the General Counselissued a complaint, alleging that the Respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (1) (A) and8 (b) (2) and Section 2 (6) and (7) of the National Labor Relations Act.Morespecifically, the complaint alleged in substance that on August 25, 1953, and there-after, the Respondent caused Ray Clinton, doing business as R. Clinton Construc-tion Company, to discriminate against Crider in violation of Section 8 (a) (3).The Respondent in its answer denied generally the allegations of the complaintattributing to it the commission of unfair labor practices.Pursuant to notice, ahearing was held on October 28, 1953, at Sikeston, Missouri, before the undersigned,Arthur Leff, the Trial Examiner duly designated by the Chief Trial Examiner. TheGeneral Counsel and the Respondent were represented at the hearing by counsel,and were afforded full opportunity to examine and cro:,s-examine witnesses and tointroduce evidence bearing on the issues.Both argued orally on the record at theconclusion of the case, but failed to avail themselves of the opportunity affordedthem to file briefs and proposed findings of fact and conclusions of law.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYR. Clinton Construction Company, which has its principal office and place ofbusiness at Sikeston,Missouri, is engaged in the building construction business.During the 12-month period preceding the issuance of the complaint, the Companywas engaged in building construction work both in the State of Missouri and in otherStates.The services performed by it outside the State of Missouri during thatperiod exceeded $25,000 in value.During the same period the Company wasengaged in the State of Missouri in performing construction work for business com-panies that annually ship goods valued in excess of $25,000 outside the State ofMissouri.The value of the construction work performed by the Company for suchcompanies in the State of Missouri exceeded $50,000.The Respondent concedes,. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDand it is found, that the Companyis engaged in commercewithin themeaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 595, International Association of Bridge,Structural and OrnamentalIronWorkers,AFL, theRespondent herein,which hasits office and principal placeof business at Paducah, Kentucky,is a labor organization,admitting to membershipemployees of the Company.III.THE UNFAIR LABOR PRACTICESClyde Crider had once been a member of the Union attached to another local,but in 1944, when he left the ironworkers trade to take a railroad job, he allowedhis membership to lapse for nonpayment of dues.Although he returned to the tradein 1947, he was never thereafter reinstated to membership in the Union.However,he was allowed on occasions to work on union jobs under the jurisdiction of otherlocals, apparently upon payment of permit feesOn August 25, 1953, the Company hired Crider as an ironworker on a buildingconstruction job it was performing at Sikeston, MissouriEither at the time ofhiring or during the first morning of Crider's employment, Cecil Holman, the Com-pany's job superintendent, asked Crider whether he had been cleared by the Unionfor employment.Crider told Holman that he had, though in fact he had not.Atthat time the Company had no contract with the Union. There is evidence to indi-cate, however, that the Company had theretofore reached a tacit understanding withthe Union to call upon the Union for ironworkers when and if it should require theservices of such employees.Crider started work for the Company at 8 a. in. on August 25, and worked untilnoon.During his lunch hour which began at noon, Crider was approached at thejob site by Percy B. Cloud, the Respondent's president and assistant business agent,who was accompanied by Cletes Deal, a member but not an official of the Respond-ent Union.Cloud asked Crider whether he was a member of the Union and had aunion book. In response, Crider showed Cloud a receipt for money he had paid aunion affiliated local at Memphis, Tennessee, when he had worked on a job at thatlocality some time agoThis did not satisfy Cloud, who told Crider the receiptwas no good, that what he wanted to see was a union book. Crider, of course, hadnone to show.And his attempted explanation that he had been seeking to gainreinstatement in the Union left Cloud unimpressed.Cloud told Crider that sincehe was not a union member he could work on the job no longer 1Following Crider's failure to produce evidence of union membership, Cloud tookup with Holman the questionof Crider'scontinued employment, asking Holmanwhether he knew he had a nonunion man on the job. Explaining that Crider hadrepresented himself as a union man,Holman inquired whether Cloud wanted himto get rid of Crider now that it had been discovered that Crider was not in the Union.Cloud answered that he was not telling Holman to do anything; he was simply advis-ing him that Crider was a nonunion man.However,Cloud did not stop at thatpoint, but went on to stress that the Union would not send the Company labor if anonunion man worked on the job; that other union employees then on the job wouldnot work witha nonunionman, and that there would probably be "trouble" on thejob if Holman continued to work Crider .21 The findings in the paragraph above are based upon credited testimony of Crider andDealThe latter, although called as a witness by the General Counsel, appeared by hisdemeanor to be more disposed to side with the Respondent than with the General Counsel,but at the same time careful not to contradict a sworn prehearing statement he had giventhe Board's field examinerCloud, who appeared as a witness for the Respondent, testifiedat one point that lie merely asked Crider whether he was an ironworker, but his testimonyin that respect is directly contradicted by an admission be elsewhere made that he askedCrider to show hum his bookCloud's assertion, that he told Crider that he had no objec-tion to Crider working though he did not have a union card, is found implausible, even onthe basis of his own overall testimonyCloud impressed me generally as an evasive andunreliable witness, and his testimony is not credited to the extent it is in conflict with thatof other witnesses2 The findings made in the patagraph above are based upon credited testimony of Holmanand DealCloud testified that his purpose in speaking to Holman was simply to call hisattention to the fact that there might be "confusion on the job" if Holman allowed Criderto remainAccording to his version, lie warned Holman, not of "trouble,"but of "con- LOCAL UNION 595, ETC.77Holman, reasonably it is found, interpreted Cloud's remarks as a warning thatthere would be a strike and possibly picketing of the job site if the Company con-tinued to retain Crideras anemployee.For that reason-as appears from Holman'scredited testimony, which essentially corroborates Crider's testimony in that respect-Holman informed Crider that, while he considered Crider a good worker, it wouldbe necessary for Crider to obtain clearance from the Union in order that he mightremainon the job.Holman instructed Crider to report back to work the next day ifhe could get clearance from the Union.As a result, Crider did not return to workthat afternoon, but instead drove to Paducah, Kentucky, to see W. B. Sanders, theRespondent's business agent, in an effort- to obtain necessary clearance from theUnion.After leaving Holman, Cloud, accompanied by Deal, drove to another companyjob site to see Ray Clinton, the Company's proprietor, with the object, according toCloud, of helping Clinton avoid further "confusion" on the job.Cloud directedClinton's attention to the fact that a nonunion man had been found working on hisSikeston job site, and complained about Clinton's failure to live up to an agreementto obtain ironworkers through the union hall.Clinton promised to straighten outthe situation and to see to it that the Union would be called in the future whenIronworkers were required.Crider was unsuccessful in his effort to obtain union clearance on his visit toPaducah on the afternoon of August 25When he conferred with Holman thenext morning with regard to his employment, Holman informed him that he wouldlike to have him back on the job because he was a good worker, and would reinstatehim if he could get clearance from the Union? On 2 subsequent occasions, oncewhen Crider recevied his pay for the 4 hours' work he had performed on August 25,and againon September 23, when Crider once more applied for work, Holmanreiterated to Crider that he would like to have Crider as an employee but that hecould not hire him without a referral from the Union.The facts set out above fully substantiate the unfair labor practice allegations ofthe complaint.There is clearly no substance to the Respondent's defense, that itmerely called the Company's attention to the fact that it had a nonunion man on thejob, but took no action to cause the termination of Crider's employment.ThoughCloud refrained from expressing in so many words a direct request for Crider's dis-charge, his remarks, it is found, were deliberately intended by him, and understoodby Holman, to convey the thought that the Union was insisting on Crider's dis-charge upon pain of reprisal action if the Company failed to comply.Nor do I findany merit to the suggestion that has been made, that Crider was not in fact dischargedas a result of the Respondent's action, but instead voluntarily quit his employment.Holman's statement to Crider on August 25, that it was necessary for him to obtainclearance from the Union, cannot reasonably be interpreted other than as a declara-tion to Crider that Crider was being terminated because of the position taken bythe Union that day, and would remain terminated unless and until he obtained per-mission from the Union to return to the job. Even if Holman's conversation withCrider on August 25 could have left any doubt on that score, such doubt was dis-pelled by Holman's explanation to Crider the following morning, as well as on sub-sequent occasions, concerning the conditions under which he woud be prepared torehire him.It is concluded and found that, by causing the Company to discharge Crider, be-cause he was not a member in good standing of the Union, on August 23, 1953, ata time when Crider's membership in the Union could not legally be required as acondition of his employment by the Company, the Union caused the Company todiscriminate against Crider in violation of Section 8 (a) (3) of the Act, and therebyengaged in unfair labor practices within the meaning of Section 8 (b) (2) of theAct.By such conduct, it is further found, the Respondent also restrained and coercedemployees of the Company in the exercise of the rights guaranteed in Section 7 of theAct, thereby engaging in unfair labor practices within the meaning of Section 8 (b)(1) (A) of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the activities of the Company described in section I, above, have afusion "But when asked to state what he meant by "confusion," he testified that heintended to convey the thought that union workers would not work with a nonunionemployee on the job3This finding is based upon Holman's credited testimony 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent caused the Company illegally to discrimi-nate with regard to the hire and tenure of Crider's employment.Absent the specialcircumstances present in this case,the usual remedy for such an unfair labor practicewould have been to order the Respondent to notify the Company in writing that ithas no objection to Crider's employment and to make him whole for any loss ofwages suffered by him as a result of the discrimination from the date of the dis-crimination to a date 5 days after such written notice has been given.But the factsof this case are such as to require a modification of the usual remedy.At the hear-ing the Respondent introduced uncontradicted testimony showing that on September19, 1953-after the filing and service of Crider's charge-it sent the Company atelegram reading as follows:CLINTON ENGINEERING COMPANY,Clinton,MissouriAre you in need of employees with the qualifications of Clyde Crider,Morehouse,Missouri?We have no objection to your hiring Mr. Crider if hehas the qualifications that you require.Please wire answer immediately.(S)W. B. SANDERS, G. A.IRON WORKERS LOCAL No. 595However, it is undisputed that neither the Respondent nor the Company ever in-formed Crider of the telegram,and that Crider had no notice or knowledge untilthe date of the hearing of the Respondent'swithdrawal of objection to his employ-ment by the Company.4Moreover, no claim is made that the Board or any of itsagents was notified prior to the hearing date of the action taken.The Respondent contends that its liability for back pay terminated with the dis-patch of the telegram quoted above.The General Counsel disagrees,asserting thatthe Respondent's liability was not cut off until the hearing date when Crider and theBoard were first made aware of the Respondent'swithdrawal of objections to Crider'semployment.Iconsider the General Counsel'spositionwell taken.The rulepermitting a union to terminate its back-pay liability upon notification to the em-ployer of one who has been found discriminated against that it no longer has objec-tion to his employment is bottomed on the premise that it would be inequitable tothe union to allow the amount of its liability to increase,despite its expressed willing-ness to cease its past discrimination,simply because of the employer's failure-overwhich it has no control-to offer reinstatement.Pinkerton'sNational DetectiveAgency, Inc.,90 NLRB 205, 213. But that rule I think contemplates that notice ofthe union's action will be given,ifnot necessarily directly to the affected employee,at least to the Board pursuant to the compliance provisions of the remedial order.Without such notice, I do not believe a withdrawal may be regarded as effective-For not only must there be considered what is equitable for the Union,but what isequitable for the affected employee as well. Surely,it is not too much to ask of aunion desirous of remedying its illegal conduct that it notify the employee, or atleast the Board, of the steps it has taken in that direction.To hold that a withdrawalof objections is effective to terminate liability without such notice,would not onlyopen the door to possible collusive claims of earlier notice, but might well operateto prejudice an employee in the protection of his rights.Thus, for example, anemployee who has filed a discrimination charge only against a union, because hemay consider the union rather than the employer primarily responsible for thewrong, may,by reason of the absence of notice,fail to avail himself of the oppor-tunity now opened to him to reclaim his job and as a result continue to suffer a lossof wages flowing from the original discrimination.Thus, too, if such an employee-in the position of Crider-does apply after a union has withdrawn its objections. but4It is likewise undisputed that nothing was said to Crider about this telegram onSeptember 23, 1953,when,as found,the Company last rejected his application for em-ployment on the ground that clearance from the Union was necessary. LOCAL UNION 595, ETC.79.has no knowledge of such withdrawal,he may, because of his uncorrected beliefthat the union is still the one primarily to blame,continue to refrain from availinghimself of the procedural right he might otherwise have exercised to file a timelycharge against the employerFor the reasons indicated, I conclude that effectuationof the policies of the Act requires that before a labor organization found to haveviolated Section 8 (b) (2) may be released from its back-pay liability, it must notonly notify the employer that it no longer has objection to the e..iployment of theemployee discriminated against,but must also take affirmative action reasonablycalculated to bring its action to the attention of the employeeItwill therefore be recommended that the Respondent be ordered to make Criderwhole for any loss of pay he may have suffered by reason of its unlawful conduct,by (1) the payment to him of a sum of money equal to the amount he normallywould have earned in wages, absent the discrimination,from August 25, 1953, thedate of the discrimination,to October 28, 1953,the date of the hearing,less his netearnings5during such period, and less such other sums as would normally havebeen deducted from his wages for deposit with State and Federal agencies on accountof social-security and other similar benefits,and (2)the payment to the appropriateState and Federal agencies to the credit of Crider of a sum of money equal to theamount which,absent the discrimination,would have been deposited to Crider'scredit, either as a tax upon his employer or on account of deductions made fromhis wages by his employer on account of such social-security or other similar bene-fits.SeePen and Pencil Workers Union,Local 19593,AFL, 91 NLRB 883. Loss ofpay shall be computed on the basis of separate calendar quarters in accordance withthe Board's policy as enunciated in F.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findingsof fact and upon the entire record inthe case,Imake the following.CONCLUSIONS OF LAWILocal Union595, International Association of Bridge,Structural and Orna-mentalIronWorkers,AFL, isa labor organization within the meaning of Section 2.(5) of the Act2.By causingthe Companyto discriminate with regard to the hire and tenureof employmentof Clyde Criderin violation of Section 8 (a) (3) of theAct, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section8 (b) (2) of the Act3By restraining and coercing employees in the exercise of rights guaranteed in'Section 7of the Act,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.4The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.(Recommendations omitted from publication.]Appendix ANOTICE TOALLMEMBERSOF LOCAL UNION595, INTERNATIONALASSOCIATION OFBRIDGE.STRUCTURAL AND ORNAMENTALIRON WORKERS,AFL, AND TO ALL EM-PLOYEESOF R CLINTON CONSTRUCTION COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify you that-WE WILL NOTcause or attempt to cause R.Clinton ConstructionCompanyto discriminate against Clyde Crider or any other employee or applicant foremployment in violation of Section 8 (a) (3) of the ActWE WILL NOTin any like or related manner restrain or coerce employees orprospective employees of said Company in the exercise of their right to engagein or refrain from any or all concerted activities listed in Section7 of the Act,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedby Section 8 (a) (3) of the Act.5 SeeCrossett Lumber Company,8NLRB 440,RepublicSteel Corp i N L R Ii311U. S 7. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Clyde Crider whole for any loss of pay sufferedbecause ofthe discrimination against him.LOCAL UNION 595, INTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTALIRON WORKERS, AFL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.HANCOCKTRUCKING,INC.'andOFFICEEMPLOYEES INTERNATIONALUNION, LOCAL 33, AFL.Case No. 6-CA-758. July 8, 1954Decision and OrderOn March 2, 1954, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.The Respondent fileda brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the exceptions, modifications,and additions noted below.1.We agree with the Trial Examiner that the Respondent, in vio-lation of Section 8 (a) (1) of the Act, by its interrogation of andthreats toWilliam Taylor on September 29, 1953, interfered with,restrained, and coerced employees in the exercise of rights guaranteedunder Section 7 of the Act.2.We further agree with the Trial Examiner that the Respondentdid not, in violation of Section 8 (a) (3) of the Act, dischargeAngeline Greco and Philomena Pesce because of their membershipand activities in the Union.As noted in part by the Trial Examinerin his Intermediate Report, uncontradicted evidence reveals that, notonly had the decision to discharge Greco and Pesce during the weekThe name of the Respondent appears as corrected at the hearing.109 NLRB No. 9.